Citation Nr: 0019449	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953, and from November 1953 to June 1970.  He died 
in October 1996.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1996 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the RO, in a March 1998 rating decision, 
found that basic eligibility to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. Chapter 35 had 
been established.  That issue, accordingly, is not a subject 
of appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.   The veteran died in October 1996.  The death certificate 
identifies the immediate cause of death to have been 
metabolic encephalopathy, due to or as a consequence of end 
stage liver cirrhosis, in turn due to or as a consequence of 
chronic alcohol ("ETOH") dependence and abuse, which is 
identified as the 

underlying cause of death.  Severe chronic intestinal 
obstruction is identified as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.

3.  Prior to his death, the veteran had established service 
connection for bilateral defective hearing, rated as 100 
percent disabling; left knee fracture with traumatic 
arthritis, rated as 20 percent disabling; keratosis solar of 
the neck, rated as noncompensable; and right hand scar, 
postoperative residuals basal cell carcinoma, rated as 
noncompensable.  

4.  The appellant's claim was filed in October 1996; VA 
compensation is barred by statute for disability due to 
alcohol abuse for claims filed subsequent to October 31, 
1990.

5.  The veteran's service-connected bilateral defective 
hearing; left knee fracture with traumatic arthritis; 
keratosis solar of the neck; and right hand scar, 
postoperative residuals basal cell carcinoma are not shown to 
have been etiologically or causally related to his death.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the death of the veteran due to 
alcohol abuse lacks legal merit and entitlement under the 
law.  38 U.S.C.A. § 1110 (West 1991); VAOPGPREC 2-98 (January 
16, 1997).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be obtained, and which have not been sought by VA or 
already associated with the veteran's claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

A review of the veteran's claims folder shows that he died in 
October 1996, and that, according to the death certificate, 
metabolic encephalopathy was the immediate cause of death.  
The death certificate also shows that his fatal metabolic 
encephalopathy was due to, or a consequence of, end stage 
liver cirrhosis, which in turn is shown on the death 
certificate as due to, or a consequence of, "chronic ETOH" 
(that is, alcohol) dependence and abuse; this cause is 
identified as the underlying cause of death.  In addition, 
severe chronic intestinal obstruction is identified on the 
death certificate as a significant condition contributing to 
death but not resulting in the underlying cause of death.

In claims involving entitlement to service connection for the 
cause of a veteran's death, an initial area of inquiry is 
whether the veteran's fatal disorder had been incurred in or 
aggravated in service; that is, whether that fatal disorder 
should have been service connected.  In this case, the 
evidence, in the form of the death certificate, shows that 
the veteran's passing was the consequence of what has been 
characterized as chronic alcohol dependence and abuse.  Under 
the provisions of 38 U.S.C.A. § 1110 (West 1991), VA 
compensation cannot be paid for disability 

due to the abuse of alcohol.  In a precedent opinion, dated 
January 16, 1997, the VA General Counsel concluded that 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub.L.No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol abuse.  It was noted that the 
payment of compensation was prohibited whether the claim was 
based on direct service connection or, under 38 C.F.R. 
§ 3.310(a), for secondary service connection for a disability 
proximately due to or the result of a service-connected 
disorder.  In addition, compensation was noted to be 
prohibited regardless of whether compensation was claimed on 
the basis that a service-connected disease or injury caused 
the disability or on the basis that a service-connected 
disease or injury aggravated the disability.  See VAOPGPREC 
2-98 (January 16, 1997).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a distinction must be 
made between VA compensation and VA benefits, in that 
prohibitions with regard to compensation do not, in and of 
themselves, preclude entitlement to all VA benefits.  
However, any such distinction as it pertains to entitlement 
to service connection for the cause of the veteran's death is 
immaterial, inasmuch as the only benefit that would accrue to 
an appellant in such circumstances is compensation.

In brief, service connection for alcohol abuse, to include 
service connection for alcohol abuse that resulted in death, 
is statutorily barred.  In a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated as a consequence of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED 
R.CIV.P. 12(b)(6) (failure to state a claim upon which relief 
can be granted).


The Board finds, in this case, that the law and not the 
evidence is indeed dispositive, with specific reference to 
the question of whether service connection can be granted for 
the cause of the veteran's death due to alcohol abuse; that 
is, the law prohibiting service connection for alcohol abuse 
for claims filed subsequent to October 31, 1990, as this case 
was (the veteran died in October 1996), renders irrelevant 
the nature and circumstances under which that alcohol abuse 
was incurred.  The appellant's claim, therefore, insofar as 
it relates to that specific question, lacks legal merit and 
entitlement under the law.

However, that determination does not conclude VA's analysis 
of the appellant's claim.  As noted above, the veteran, prior 
to his death, had established service connection for 
bilateral defective hearing; a left knee disability; 
keratosis of the neck; and a right hand scar, postoperative 
residuals basal cell carcinoma.  Inquiry must be made into 
whether these disorders, either singularly or collectively, 
caused, or contributed substantially or materially to cause, 
the veteran's death.

The appellant has specifically alleged that service 
connection for the cause of her husband's death should be 
awarded on that basis.  In particular, she has contended that 
his death was the ultimate result of left knee surgery 
performed in April 1996, which was necessitated by the pain 
he experienced in his service-connected left knee.  She also 
contends that this pain was so severe as to leave him no 
choice but to undergo surgery, notwithstanding the attendant 
risks, arising from his alcohol abuse, of which he was 
warned.  In a statement dated in February 1997, a private 
physician, Dr. R.A., noted that, following the veteran's left 
knee replacement in April 1996, the veteran experienced 
postoperative liver failure and delirium, along with 
"possible some form of metabolic encephalopathy secondary to 
his inherent liver failure."  Dr. R.A. also noted that the 
veteran had been told that his medical 

condition put him at great risk for multiple complications 
should he undergo surgery, and that the veteran "was in such 
severe pain he was willing to accept these risks after having 
them thoroughly explained to him."  

In addition, statements from other private physicians support 
the appellant's contention, to the effect that the death of 
the veteran was related to the surgery performed on his 
service-connected left knee.  In a February 1997 statement, 
Dr. K.E. indicated that, subsequent to his left knee surgery, 
the veteran died from complications related to 
gastrointestinal bleeding and thrombocytopenia, and "suffered 
respiratory arrest and renal failure."  In an undated 
statement, Dr. K.Z. reported that, because of the veteran's 
knee surgery, "his liver cirrhosis became decompensated 
leading to multiple other systemic complications such as 
[gastrointestinal] bleeding, thrompocytopenia (sic), and 
respiratory cardiac (sic) and renal failure.  We do think 
that if the patient did not insist to have the surgery he 
would have lived and not died form (sic) the above mentioned 
complications."  The document shows that, by his signature, 
Dr. K.Z. is "agreeing to the above statement"; the document 
is also signed by the appellant.  On another statement, dated 
in February 1997 and apparently typed or printed on the same 
machine on which the undated statement from Dr. K.Z. was 
typed, Dr. A.A., another private physician, indicated that 
the veteran "had many years left to live and would have done 
so had it not been for the operation to restore his 
mobility."  This document is also signed by the appellant, as 
a "witness."

The statements from Drs. K.Z. and A.A., while appearing to 
advance the appellant's contentions, are of little 
substantive weight.  Although they are putatively from 
different physicians, it cannot go unnoticed that they were 
both typed or printed on the same typewriter or computer, and 
both are co-signed by the appellant.  Questions as to the 
"impartial" nature of these statements, in that they present 
medical findings in accordance with the facts found, are 
raised, and lead the Board 

to find that the conclusions presented therein, to the effect 
that the veteran's left knee surgery in April 1996 in some 
manner contributed to his death from chronic alcohol 
dependence and abuse six months later, can be accorded at 
best minimal probative value.  They do not provide a basis, 
in and of themselves, for concluding that the veteran's 
service-connected left knee disorder caused, or contributed 
substantially or materially to cause, his death.  Likewise, 
the argument advanced by the appellant at her personal 
hearings do not provide for such a basis.  Although she 
indicated at her February 1998 hearing that she was a 
"medical assistant in trichonology (sic), cardiology 
technologic," she has not established that she has the 
requisite medical training that would render her competent to 
aver that there was an etiological relationship between the 
veteran's left knee surgery and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Even if, however, the Board were to assume, for the purpose 
of this discussion only, that the statements submitted by the 
appellant, and by Drs. A.A. and K.Z., were probative, the 
positions presented therein would nonetheless have to be 
balanced against the statement submitted by a VA hepatologist 
at Board request.  In this statement, the hepatologist 
indicated, in pertinent part, as follows:

...I cannot accept the idea that Hepatic 
Encephalopathy (HE) is a credible cause 
of death.  Rather, HE is a complication 
of severe liver disease, in the same 
sense as are jaundice, ascites (fluid 
collected in the abdomen and/or chest) or 
the hepatorenal syndrome (kidney failure 
[in patients] with end-stage liver 
disease).

....

[ ]It is noted that this veteran died six 
months after his knee surgery, well 
beyond the traditional time limit (30 

days) for death related to surgery.  It 
is further noted that although the 
veteran elected to undergo this surgery, 
despite the operative risks he and his 
spouse had been warned of including 
"alcoholic cirrhosis," the record 
reflects that the veteran continued 
alcohol use until the day before his 
admission for surgery.

[ ] To argue that "he would still be 
alive if it were not for his service-
connected knee" is as speculative as 
would be the suggestion that, if he had 
discontinued his alcohol and tobacco use 
much earlier, this, likewise, would have 
improved the probability of his more 
prolonged survival.

The Board finds that this statement, which is based upon a 
review of the complete evidentiary record and which is 
provided by a specialist in the relevant discipline, 
outweighs the statements submitted by Dr. A.A., Dr. K.Z., and 
the appellant.  The conclusion reached by the VA hepatologist 
is compatible with the provisions of 38 C.F.R. § 3.312(b)(4) 
(1999), which indicates that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions....[I]t would not generally be reasonable to hold 
that a service-connected condition accelerated death unless 
such condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  It would appear that 
the arguments advanced by the appellant, and by Drs. A.A. and 
K.Z., to the effect that the veteran's left knee disorder in 
some manner caused or hastened his death, would in this 
circumstance and with application of these parameters, not 
provide a basis for a grant of service connection for the 
cause of the veteran's death.


The Board also notes that neither the appellant, nor any 
person or physician who submitted statements on her behalf, 
has advanced the position that any of the other disabilities 
for which the veteran had been service connected caused or 
contributed substantially or materially to his death.  
Likewise, the Board notes that no such finding is indicated 
in the medical evidence.  The Board must therefore conclude 
that the preponderance of the evidence is against finding 
that a service-connected disorder caused, or contributed 
substantially or materially to cause, the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

